Case 5:20-cv-01805-JGB-KK Document 22 Filed 11/13/20 Page 1 of 3 Page ID #:186




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                      JS-6
                                CIVIL MINUTES—GENERAL

  Case No.       EDCV 20-1805 JGB (KKx)                               Date November 13, 2020
  Title Estela Vega v. Walmart Inc., et al.


  Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                MAYNOR GALVEZ                                          Not Reported
                  Deputy Clerk                                         Court Reporter


     Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                  None Present                                          None Present

  Proceedings:      Order (1) GRANTING Plaintiff’s Motion for Remand (Dkt. No. 12); and
                    (2) VACATING the November 16, 2020 Hearing (IN CHAMBERS)


         Before the Court is Motion for Remand filed by Plaintiff Estela Vega. (“Motion,” Dkt.
 No. 12.) The Court finds the Motion appropriate for resolution without a hearing. See Fed. R.
 Civ. P. 78; L.R. 7-15. After considering the papers filed in support of and in opposition to the
 Motion, the Court GRANTS the Motion. The Court vacates the hearing set for November 16,
 2020.

                                        I. BACKGROUND

         On May 18, 2020, Plaintiff filed a Complaint for negligence and premises liability in the
 Superior Court of the State of California for the County of Kern against Defendants Walmart,
 Inc. (“Walmart”) and Clinton Faucette. (“Complaint,” Dkt. No. 4-1.) Though Walmart was
 served with a copy of the Complaint and a summons from the Superior Court on May 19, 2020,
 as of September 1, 2020, Defendant Faucette had not been served. (“Notice of Removal,” Dkt.
 No. 1.)

         On September 1, 2020, Walmart removed the action to federal court on the basis of
 diversity jurisdiction. (Notice of Removal.) However, on September 23, 2020—four months
 after Plaintiff filed her Complaint—Plaintiff, a citizen of California, finally served Defendant
 Faucette, also a citizen of California. (Dkt. No. 10.)



  Page 1 of 3                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:20-cv-01805-JGB-KK Document 22 Filed 11/13/20 Page 2 of 3 Page ID #:187




         Two days later, Plaintiff filed the Motion to Remand. (Motion.) Walmart opposed the
 Motion on October 23, 2020 and included a declaration in support of its opposition.
 (“Opposition,” Dkt. No. 18; “Luna Declaration,” Dkt. No. 19.) The Luna Declaration includes
 an attached email from Plaintiff’s counsel stating that Plaintiff’s reason for including Mr.
 Faucette as a Defendant is to keep Plaintiff’s case in state court. (See Luna Declaration Exh. B.)
 Plaintiff replied in support of the Motion on November 2, 2020. (“Reply,” Dkt. No. 20.)

                                     II.    LEGAL STANDARD

          Pursuant to 28 U.S.C. § 1441(a), a defendant has the right to remove a matter to federal
 court where the district court would have original jurisdiction. Caterpillar, Inc. v. Williams, 482
 U.S. 386, 392 (1987). Federal district courts have original jurisdiction over civil actions in which
 complete diversity of citizenship between the parties exists and the amount in controversy
 exceeds $75,000. 28 U.S.C. § 1332(a). “Complete diversity” means that “each defendant must
 be a citizen of a different state from each plaintiff.” In re Digimarc Corp. Derivative Litigation,
 549 F.3d 1223, 1234 (9th Cir. 2008).

         Removal statutes are to be strictly construed, Gaus v. Miles, 980 F.2d 564, 566 (9th Cir.
 1992), and the party seeking removal bears the burden of proving its propriety, Duncan v.
 Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996). See Abrego Abrego v. Dow Chem. Co., 443 F.3d
 676, 683-85 (9th Cir. 2006); see also Calif. ex. rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th
 Cir. 2004) (“[T]he burden of establishing federal jurisdiction falls to the party invoking the
 statute[.]”). “[A]ny doubt about the right of removal requires resolution in favor of remand.”
 Moore–Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing Gaus, 980
 F.2d at 566).

         However, removal may be proper despite the presence of a non-diverse defendant where
 that defendant is a fraudulently joined or “sham” defendant. Ritchey v. Upjohn Drug Co., 139
 F.3d 1313, 1318 (9th Cir. 1998). “There are two ways to establish fraudulent joinder: ‘(1) actual
 fraud in the pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of
 action against the non-diverse party in state court.’ ” GranCare, LLC v. Thrower, 889 F.3d 543,
 548 (9th Cir. 2018) (quoting Hunter v. Phillip Morris USA, 582 F.3d 1039, 1044 (9th Cir. 2009)).
 A defendant invoking the latter must show that there is no “possibility that a state court would
 find that the complaint states a cause of action against any of the resident defendants[.]” Id.
 (internal quotations and citations omitted). Moreover, defendants asserting fraudulent joinder
 bear a “heavy burden” because of the presumption against finding defendants were fraudulently
 joined. Id.

                                           III. DISCUSSION

        The parties agree: Mr. Faucette, manager of the Bakersfield Walmart where Plaintiff was
 injured, was included as a Defendant for the purpose of destroying diversity jurisdiction. (See
 Luna Declaration Exh. B, “Mr. Faucette was named as a defendant so as to prevent Wal‐Mart
 from removing the case to federal court.”) Walmart argues this constitutes fraudulent joinder.

  Page 2 of 3                        CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:20-cv-01805-JGB-KK Document 22 Filed 11/13/20 Page 3 of 3 Page ID #:188




 (See Opposition.) Plaintiff argues that the intent of Plaintiff’s counsel is irrelevant to the
 fraudulent joinder analysis. (Reply, pp. 1-2.)

          Plaintiff is correct. In order to establish fraudulent joinder, Walmart must prove
 Plaintiff’s “inability” to establish a cause of action against Mr. Faucette. See Thrower, 889 F.3d
 at 548. It cannot meet that burden. Plaintiff’s Complaint alleges negligence and premises
 liability. (Complaint.) The elements of such claims are basic principles of tort: duty, breach, and
 proximate cause of resulting injury. (Reply p. 5.) Plaintiff has alleged—and may prove later—
 that as the manager of the Bakersville Walmart, Mr. Faucette owed her a duty of care that he
 breached by failing to inspect and maintain the Walmart in question, proximately causing
 Plaintiff’s injuries. (Id.) Mr. Faucette has not been fraudulently joined. Though the Court
 disapproves of Plaintiff’s gamesmanship in refusing to serve Mr. Faucette until he was needed to
 defeat federal jurisdiction; such gamesmanship is not a relevant factor in the joinder analysis.

                                       IV.    CONCLUSION

      For the reasons above, the Court GRANTS Plaintiff’s Motion. The action is hereby
 remanded to the Superior Court of the State of California for the County of Kern. The
 November 16, 2020 hearing is VACATED.



 IT IS SO ORDERED.




  Page 3 of 3                        CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
